Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 11/02/2020. In virtue of this communication, claims 1-20 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


               Claim 1-14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
                Claim 1 states " A computer program product for monitoring component lifetime in a smoking substitute device, the computer program product comprising a computer-readable storage medium having computer-readable instructions stored thereon, wherein the computer-readable instructions are executable as an app in a portable communication terminal to perform the method of …”
               The claims do not fall within at least one of the four categories of patent eligible subject matter because Claim 14 recites "A computer program product” and is rejected under 101 as a “program per se.” A suggestion is made to amend to “A non-transitory computer-readable storage medium having computer-readable instructions stored thereon, wherein the computer-readable instructions are executable as an app in a portable communication terminal to perform the method of …
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen et al. (US 2019/0158938 A1). 

 	Regarding Claim 1 Bowen teaches the limitations "A computer program product for monitoring component lifetime in a smoking substitute device, the computer program product comprising a computer-readable storage medium having computer-readable instructions stored thereon, wherein the computer-readable instructions are executable as an app in a portable communication terminal to perform the method of: (see abstract, par. 0074 and fig. 5, where vape pen 100 wirelessly communicates with smartphone 305 using programmed software);
transmitting, via a wireless communication channel between the smoking substitute device and the portable communication terminal, component data from the smoking substitute device to the portable communication terminal; (see fig. 5 and par. 0088, where the smartphone receives data from vape pen);
calculating, by the portable communication terminal, predicted remaining component lifetime information based on the received component data; and (see par. 0051 and 0075, where smart phone calculates remaining charge time of the vape pen);


	Claims 15, 18 and 20 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 2 Bowen teaches the limitations "The computer program product of claim 1, wherein the computer-readable instructions further comprising, before the wireless communication channel is established between the smoking substitute device and the portable communication terminal, the steps of: 
detecting, by the smoking substitute device, a plurality of component property measurements; and generating, by the smoking substitute device, the component data from the plurality of component property measurements" (see par. 0075, where vape pen detects properties of vape pen (battery, vapor draw intensity, amount etc.) and generates data to send to smartphone from this detection). 

	Regarding Claim 3 Bowen teaches the limitations "The computer program product of claim 1, wherein the component data is indicative of: 2usage of a battery that supplies power to the smoking substitute device; or usage of a consumable that supplies vapor for the smoking substitute device” (see par. 0055 and 0075, where battery power and vapor usage is transmitted to smartphone). 

	Claim 16 and 17 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

Claim 4 Bowen teaches the limitations "The computer program product of claim 1, wherein the computer-readable instructions further comprising the step of transmitting, via the wireless communication channel between the smoking substitute device and the portable communication terminal, 
usage data indicative of one or more activation events at the smoking substitute device" (see par. 0074, where data is communicated to smartphone based on user actions of the device). 

	Regarding Claim 5 Bowen teaches the limitations "The computer program product of claim 4, wherein the usage data includes information indicative of the number and duration of activation events" (see par. 0029 and 0072 and 0082, where the vape pen detects and transmits data including the number of doses, time periods etc. (e.g. number and duration of “activation events”). 

	Regarding Claim 6 Bowen teaches the limitations "The computer program product of claim 1, wherein calculating predicted remaining component lifetime information comprises the steps of: 
obtaining, by the portable communication terminal, an estimated total lifespan for a component of the smoking substitute device; (see par. 0075, where smartphone receives charge remaining of vape pen);
determining, by the portable communication terminal, an estimated current lifetime of the component using the received component data; and determining, by the portable communication terminal, the predicted remaining component lifetime information for the component from the estimated total lifespan and the estimated current lifetime" (see par. 0075, where the smart phone notifies user of vape status including battery information, charge remaining and vapor remaining). 

	Claim 19 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 7 Bowen teaches the limitations "The computer program product of claim 6, wherein the received component data include configuration information for the smoking substitute device, and wherein the estimated total lifespan is determined based on the configuration information" (see par. 0075, where the smart phone notifies user of vape status including battery information, charge remaining and vapor remaining).

	Regarding Claim 8 Bowen teaches the limitations "The computer program product of claim 6, wherein the computer-readable instructions further comprising the step of obtaining, by the portable 3communication terminal, a component profile for the component, wherein the estimated total lifespan is based on the obtained component profile" (see par. 0061 and 0082, where a user profile is sent to smartphone and includes charge remaining). 

	Regarding Claim 9 Bowen teaches the limitations "The computer program product of claim 6, wherein the received component data include configuration information for the smoking substitute device, and wherein the predicted remaining component lifetime information is based on the configuration information" (see par. 0075, where the smart phone notifies user of vape status including battery information, charge remaining and vapor remaining).

	Regarding Claim 10 Bowen teaches the limitations "The computer program product of claim 1, wherein the predicted remaining component lifetime information comprise a predicted remaining lifetime for the component" (see par. 0075, where the smart phone notifies user of vape status including battery information, charge remaining and vapor remaining. Here the component is the battery).

	Regarding Claim 11 Bowen teaches the limitations "The computer program product of claim 10, wherein the predetermined criterion comprises a threshold, whereby a pre-emptive notification is issued if a predicted remaining lifetime for the component falls below the threshold" (see par. 0054, where the vape pen notifies the smartphone when the threshold of active ingredient is approached). 

Claim 12 Bowen teaches the limitations "The computer program product of claim 1, wherein the computer-readable instructions further comprising the step of comparing, by the portable communication terminal, the predicted remaining component lifetime information to threshold information to determine whether or not the predicted remaining component lifetime information satisfies the predetermined criterion” (see par. 0079 and 0088, where the vape pen notifies the user when the charge remaining of the battery is less than a threshold). 

	Regarding Claim 13 Bowen teaches the limitations "The computer program product of claim 1, wherein the step of issuing the pre-emptive notification comprises generating a visible, audible or tactile output on the portable communication device" (see par. 0075, where icons or texts elements inform user of vape status on smartphone). 

	Regarding Claim 14 Bowen teaches the limitations "The computer program product of claim 1, wherein the step of issuing the pre-emptive notification comprises sending, by the portable communication terminal, a notification to a third party" (see fig. 5, where smartphone can send data from vape pen to remote server 307). 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/David Bilodeau/
Primary Examiner, Art Unit 2648